Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiners Note
An examiner had reached an attorney for compact prosecution, but failed to reach an agreement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because, it claims the non-statutory subject matter of a computer program product for standardizing breast density classifications in mammogram images, where the only limitations in the claim are directed solely to the program which is purely a data structure and thus non-statutory subject matter. Data structures not claimed as embodied in a non-transitory computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory).  

Claim 13 is also rejected under 35 U.S.C 101 due to its dependency on independent claim 12.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No 10,898,149 B2 Jan. 26, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because -


Claim 1 of current application is as below:

A system, comprising: 

a memory for storing a computer program for determining changes in breast density in mammogram images; and 

a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program comprising: 

receiving a set of mammogram images labeled by users with a second type of breast density classification, wherein said mammogram images comprise mammogram images of patients obtained from both prior and current examinations; 

assigning labels of a first type of breast density classification to said received set of mammogram images using a convolutional neural network trained to predict labels of said first type of breast density classification in mammogram images; 

training a generative adversarial network to predict an appearance of a mammogram image for a patient's current examination based on said received set of mammogram images assigned labels of said first type of breast density classification; and 

predicting an appearance of a mammogram image for said patient's current examination using said generative adversarial network based on a mammogram image obtained from a prior examination of said patient labeled with said first type of breast density classification.

Claim 12 of current application is as below:

A computer program product for standardizing breast density classifications in mammogram images, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for


: 

receiving a set of mammogram images labeled by users with a first type of breast density classification; 

training a convolutional neural network to predict labels of said first type of breast density classification in mammogram images using said received set of mammogram images; and 

assigning labels of said first type of breast density classification to mammogram images labeled under a second type of breast density classification using said convolutional neural network.

Claim 10 of U.S. Patent: US 10,898,149 B2 Jan. 26, 2021 is as below:

A computer program product for determining changes in breast density in mammogram images, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 

receiving a set of mammogram images labeled by users with a second type of density classification, wherein said mammogram images comprise mammogram images of patients obtained from both prior and current examinations; 

assigning labels of a first type of breast density classification to said received set of mammogram images using a convolutional neural network trained to predict labels of said first type of breast density classification in mammogram images; 

training a generative adversarial network to predict an appearance of a mammogram image for a patient's current examination based on said received set of mammogram images assigned labels of said first type of breast density classification; and 

predicting an appearance of a mammogram image for said patient's current examination using said generative adversarial network based on a mammogram image obtained from a prior examination of said patient labeled with said first type of breast density classification.

Here, claim 1 of current application is obvious modification from claim 10 of US Patent by changing the claim language from - a computer program product for standardizing breast density classifications in mammogram images, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for – of claim 10 of US Patent, and change the claim language to a system, comprising: a memory for storing a computer program for determining changes in breast density in mammogram images; and a processor connected to said memory, wherein said processor is configured to execute program instructions of the computer program comprising: - i.e., making the system in current application that performs the same steps of claim 10 of US Patent.

Claim 12 of current application is obvious modification from claim 10 of US Patent by deleting and rewording the feature from allowed claim language and come up with claim 12 of current application.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,898,149 B2 Jan. 26, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because -

Claim 10 of current application is as below:

A computer-implemented method for standardizing breast density classifications in mammogram images, the method comprising: 

receiving a set of mammogram images labeled by users with a first type of breast density classification; 

training a convolutional neural network to predict labels of said first type of breast density classification in mammogram images using said received set of mammogram images; and 

assigning labels of said first type of breast density classification to mammogram images labeled under a second type of breast density classification using said convolutional neural network.

Claim 1 of U.S. Patent: US 10,898,149 B2 Jan. 26, 2021 is as below:
A method for determining changes in breast density in mammogram images, the method comprising: 

receiving a set of mammogram images labeled by users with a second type of breast density classification, wherein said mammogram images comprise mammogram images of patients obtained from both prior and current examinations; 

assigning labels of a first type of breast density classification to said received set of mammogram images using a convolutional neural network trained to predict labels of said first type of breast density classification in mammogram images; 

training a generative adversarial network to predict an appearance of a mammogram image for a patient's current examination based on said received set of mammogram images assigned labels of said first type of breast density classification; and 

predicting an appearance of a mammogram image for said patient's current examination using said generative adversarial network based on a mammogram image obtained from a prior examination of said patient labeled with said first type of breast density classification.

Claim 10 of current application is obvious modification from claim 1 of US Patent by deleting and rewording the feature from allowed claim language and come up with claim 10 of current application.

Combined claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No 10,898,149 B2 Jan. 26, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because -

Claim 11 of current application is as below:

The method as recited in claim 10, wherein said first and second types of breast density classifications comprise different standards of a Breast Imaging Reporting and Data System (BI- RADS) breast density classification.

Claim 8 of U.S. Patent: US 10,898,149 B2 Jan. 26, 2021 is as below:

The method as recited in claim 1, wherein said first and second types of breast density classifications comprise different standards of a Breast Imaging Reporting and Data System (BI-RADS) breast density classification.

Combined claims 10 and 11 of current application is obvious modification from combined claims 1 and 8 of US Patent by deleting and rewording the feature from allowed claim language and come up with combined claims 10 and 11 of current application.

Combined claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No 10,898,149 B2 Jan. 26, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because -

Claim 13 of current application is as below:

The computer program product as recited in claim 12, wherein said first and second types of breast density classifications comprise different standards of a Breast Imaging Reporting and 3 Data System (BI-RADS) breast density classification.

Claim 18 of U.S. Patent: US 10,898,149 B2 Jan. 26, 2021 is as below:

The computer program product as recited in claim 10, wherein said first type of breast density classification comprises BI-RADS fifth edition density labels, wherein said second type of breast density classification comprises BI-RADS fourth edition density labels.

Combined claims 12 and 13 of current application is obvious modification from combined claims 12 and 18 of US Patent by deleting and rewording the feature from allowed claim language and come up with combined claims 12 and 13 of current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Podilchuk US PGPub: US 2017/0200268 A1 Jul. 13, 2017 and in view of
Zlotnick US PGPub: US 2019/0172581 A1 Jun. 6, 2019.

Regarding claims 10, 12, Podilchuk discloses,

a computer-implemented method for standardizing breast density classifications in mammogram images and a computer program product for standardizing breast density classifications in mammogram images, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for (the clinical decision making capability within the context of an image reporting and data system IRADS for medical diagnosis such as BI-RADS – paragraphs 0006, 0077. A system and method is disclosed to reduce variation of the clinical decision making process when an image reporting and data system IRADS for medical diagnosis is used. The resulting CAD system reduces the number of unnecessary clinical actions such as biopsies based on the operator's error profile – ABSTRACT, Figs. 3, 13, paragraph 0065. The CAD lesion application, in combination with other aspects of an image reporting and data system, provide guidelines for an operator to identify images as belonging to one of a number of categories where each category is associated with a broad level of suspicion of disease – paragraph 0067. The radiologist may then manually characterize each region of suspicion in accordance with a relevant grading system – e.g., suspicious regions of interest within the breast may be characterized according to Breast Imaging Reporting and Data Systems BI-RADS guidelines – paragraphs 0006, 0007, 0014), the method comprising: 

receiving a set of mammogram images labeled by users with a first type of breast density classification (a trained medical professional such as a radiologist will generally attempt to identify and classify regions of suspicion within a medical image either manually or by using computer software. The radiologist may then manually characterize each region of suspicion in accordance with a relevant grading system. For example, suspicious regions of interest within the breast may be characterized according to Breast Imaging Reporting and Data Systems 
BI-RADS guidelines. The user initiates a CAD processing on the ROI/s of the lesion. Here, the classify regions of suspicion within a medical image which is manually selected by a trained medical professional is received by block 36 – Fig. 3/36, paragraphs 0006, 0075); 

training a convolutional neural network to predict labels of said first type of breast density classification in mammogram images using said received set of mammogram images (the terms of the form P-BI-RADS i- denote the probably of an image being assigned a BI-RADS category of i. The terms of the form C BI-RADS i,Class j denote the cost of an assigning an image to class j - when it was assigned during training or would be predicted implicitly during operation, to be assigned a BI-RADS category of I – paragraphs 0098, 0109. A model or rule set may be built and used to predict a result based on values of one or more features – paragraph 0126. The present inventive concept of weighting the objective function to emphasize the clinically difficult cases can be that used for many types of classifiers such as neural networks, support vector machines, naive Bayes classifier, genetic programming, reinforcement learning, and deep neural networks by appropriating weighting the objective function optimized during training – paragraph 0104. Several modern classifiers such as convolutional neural networks can be utilized that learn their own features from the raw pixel data and use a cost function which can also be weighted in the manner described for the present inventive concept – paragraph 0109),

but, does not disclose, assigning labels of said first type of breast density classification to mammogram images labeled under a second type of breast density classification using said convolutional neural network.

Zlotnick teaches, Systems and techniques are disclosed for improvement of machine learning systems based on enhanced training data. User selected classifications are provided to a machine learning system adapted to update the risk assessment model based on the classifications to increase accuracy of the model (ABSTRACT, Figs. 1, 2A, 6C, 7, paragraph 0006).

These additional medical images may be control images known - e.g., as reviewed by one or more reviewing users or by automated systems - to be of the certain classification (paragraph 0010).

The re-classifying medical images. For convenience, the process 700 will be described as being performed by a system of one or more computers - e.g., the medical image classification system 100 (Fig. 7, paragraph 0129).

The system include one or more control images that are known to be classified according to the same classification as the montage (paragraph 0133).

As medical images are re-classified, the machine learning system can be updated based on the re-classifications. That is, the machine learning system can utilize the re-classifications to update connection weightings associated with neurons in a neural network, update a generated model, and so on (paragraph 0137).

Both the initial classification and re-classification may have been assigned by machine learning systems, and a human reviewing user may settle any disagreements between the machine learning systems. Here, initial classification and re-classification is assigned by machine learning systems, reads on the claimed feature, assigning labels of said first type of breast density classification to mammogram images labeled under a second type of breast density classification using said convolutional neural network (paragraph 0134).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a system and method to reduce variation of the clinical decision making process when an image reporting and data system IRADS for medical diagnosis is used of Podilchuk (Podilchuk, ABSTRACT, Figs. 3, 13, paragraphs 0006, 0065, 0067, 0077, 0109), wherein the system of Podilchuk, would have incorporated, the initial classification and re-classification may have been assigned by machine learning systems of Zlotnick (Zlotnick, ABSTRCT, Figs, Figs. 1, 2A, 6C, 7, paragraphs 0129, 0134) for the system can cause a machine learning system to update based on re-classifications, and in this way, an initial classification process can be effectively perfumed by a machine learning system (Zlotnick, paragraph 0138).

Regarding claims 11 and 13, Podilchuk discloses,

the method as recited in claim 10, wherein said first and second types of breast density classifications comprise different standards of a Breast Imaging Reporting and Data System BI- RADS breast density classification (the radiologist may then manually characterize each region of suspicion in accordance with a relevant grading system – e.g., suspicious regions of interest within the breast may be characterized according to Breast Imaging Reporting and Data Systems BI-RADS guidelines – paragraphs 0006, 0007, 0014, 0075).
Allowable Subject Matter
Claim 1 is identified as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2 – 9 are also identified as allowable subject matter due to their dependency on independent claim 1.

The prior art made of records and not relied upon is considered pertinent to applicant’s disclosure.

Pauly US PGPub: US 2019/0090834 A1 Mar. 28, 2019.

Pauly teaches, determining a two-dimensional mammography dataset. The first determination of a two-dimensional mammography dataset of the examination region by application of a trained generator function to the three-dimensional mammography dataset via a processing unit, wherein the trained generator function is based on a trained generative adversarial GA network (ABSTRACT, paragraphs 0113, 0114).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642